Exhibit 10.7
Executive Severance Pay Policy
The severance pay policy of ABM Industries Incorporated (the “Company”) provides
financial benefits to eligible officers in the event of an involuntary
termination of employment resulting from job elimination, reduction in force or
certain other changes in the Company’s operations or organization, as defined in
the policy. The policy is not intended to provide severance benefits for
executives who have not met performance requirements or who are terminated for
cause. The policy sets forth the circumstances in which severance pay is
available, the requirements for receipt of severance pay and the amount of
severance pay.
Business Situations
An officer may be part of a reduction in force or job elimination due to various
changes in the Company’s operations and organization (excluding those caused by
natural disaster or catastrophe), including, but not limited to:

  •   Relocation or dissolution of a part of the business     •   Withdrawal
from a segment of the market     •   Elimination of one or more product or
service lines     •   Elimination, reduction or change in the need for
specialized skills     •   Organizational change such as business redesign,
reorganization or consolidation     •   Change in systems or technology     •  
Reduction in staffing levels     •   Sale of any portion of the business, where
a position at substantially the same pay level is not offered     •  
Significant involuntary reduction in the employee’s regularly scheduled work
week, or     •   Involuntary decrease in the employee’s regularly scheduled work
week or employment classification that causes the employee to lose eligibility
for medical benefits.

All reductions in force or job eliminations must be approved in advance by the
business unit CEO or President and the ABM Senior Vice President of Human
Resources.
Eligible Officers
Subject to the conditions set forth below, officers eligible for benefits under
this policy are employees of the Company who are (1) officers of the Company
elected by the Board of Directors and (2) the officers of the Company’s
subsidiaries with the titles President, Executive Vice President, Regional Vice
President, Vice President and Controller. A regular full-time or part-time
employee who is an eligible officer is eligible for severance pay under
provisions of this policy if the officer’s employment is terminated as a result
of operational or organizational changes.

 



--------------------------------------------------------------------------------



 



Individuals who are not regular employees of the Company and, therefore, are not
eligible include but are not limited to:

  •   Temporary employees;     •   Individuals on an unpaid leave of absence who
have not been offered a position upon completion of the leave;     •   Persons
who are independent contractors.

Severance Pay
Officers who are provided with formal notice of eligibility for severance pay
are eligible to receive severance pay, provided the officer signs a separation
agreement and release, described below. Officers who have six months or more
service with the Company are eligible for the following:

      Level   Severance
ABM Executive Vice Presidents
  18 months base pay and target bonus
 
   
Other Direct Reports to the CEO
Business Unit Presidents other than
ABM Executive Vice Presidents
  12 months base pay and target bonus
 
   
Corporate Vice Presidents
Business Unit Vice Presidents
  9 months base pay
 
   
Corporate Assistant Vice Presidents
  6 months base pay

Officers who have less than six months service with the Company will receive
severance equal to six months base pay, provided the employee signs a separation
agreement and release within 60 days following the officer’s termination of
employment.
In addition, the Company will pay the officer an amount equal to the Company
portion of medical insurance for the length of the severance period, not to
exceed eighteen months and the Company will pay the officer a prorated portion
of the bonus, for the fraction of the fiscal year that has been completed prior
to the date of termination, based on the Company’s actual performance for the
entire fiscal year. The pro-rated portion of the bonus shall be paid at such
time as bonuses are paid to employees generally, but in no event later than
March 15th of the year following the end of the fiscal year in which the bonus
is no longer subject to a substantial risk of forfeiture.
Any severance payments in excess of the above listed amounts require advance
approval of the Senior Vice President of Human Resources and the CEO or
President of the business unit or their designee.
Except as set forth below, severance payments will be made in semi-monthly
installments for the duration of the severance period.

2



--------------------------------------------------------------------------------



 



For purposes of the above calculations:

  •   Base pay means annual base pay and does not include shift differentials,
commissions, overtime or bonuses unless specified in the chart above.     •  
Length of service includes all service with the Company or its subsidiaries,
including active service prior to acquisition.     •   For officers who have
terminated employment and been rehired, service prior to a break in service is
included unless the prior break in service resulted in severance payments to the
employee.

Benefits
Officers whose positions have been eliminated through a reduction in force or
job elimination are eligible for COBRA coverage, in accordance with Company
policy and federal regulations.
Separation Agreement
To receive severance pay under provisions of this policy, an eligible officer is
required to execute a separation agreement and release within 60 days (or such
shorter period as provided in the separation agreement) following the officer’s
termination of employment. The Human Resources Department and General Counsel’s
office will prepare all separation agreements. No payment will be made unless
and until the separation agreement and release is signed and returned in
accordance with the policy.
Section 409A
Notwithstanding the above, the officer shall not be considered to have
terminated employment with the Company for purposes of this policy and no
payments shall be due to the officer under this policy unless the officer would
be considered to have incurred a “separation from service” from the Company
within the meaning of Section 409A of the Internal Revenue Code
(“Section 409A”). Each amount to be paid or benefit to be provided under this
policy shall be construed as a separate identified payment for purposes of
Section 409A, and any payments described in the Severance Pay section of this
policy that are due within the “short term deferral period” as defined in
Section 409A shall not be treated as deferred compensation unless applicable law
requires otherwise. To the extent required in order to avoid accelerated
taxation and/or tax penalties under Section 409A, amounts that would otherwise
be payable and benefits that would otherwise be provided pursuant to this policy
during the six-month period immediately following the officer’s termination of
employment shall instead be paid on the first business day after the date that
is six months following the officer’s termination of employment (or upon the
officer’s death, if earlier). In addition, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A, if the
officer terminates employment after October 15th, amounts that would otherwise
be payable and benefits that would otherwise be provided pursuant to this policy
prior to December 31st of the year in which the termination of employment occurs
shall, subject to the previous sentence of this section, instead be paid on the

3



--------------------------------------------------------------------------------



 



first business day following January 1st of the year following the officer’s
termination of employment.
Responsibilities
Manager To Whom The Officer Reports:

  •   Assess the case for change based on the business situation;     •  
Identify jobs/functions to be eliminated or consolidated;     •   Review
analysis and preliminary recommendations with Human Resources;     •   Identify
officer(s) to be affected;     •   Seek CEO or business unit President
approvals.

Human Resources

  •   Provide guidance to managers in identifying the jobs/functions to be
eliminated and the affected officer(s);     •   Participate in workforce
analysis;     •   Prepare termination materials for affected officer(s);     •  
Assist managers with the employee meeting(s) and communicate severance pay and
other benefits and transition assistance to affected employee(s).

Office of General Counsel

  •   Provide guidance to managers pertaining to job eliminations or reductions
in force;     •   Prepare all separation agreements and releases.

Officer

  •   Review paperwork provided with notice of eligibility for severance pay;  
  •   Determine whether to sign the separation agreement and release within the
established time frame;     •   Comply with terms of the severance agreement.

This policy is approved by the Chief Executive Officer in accordance with the
approval of the ABM Severance Program for Executives by the Compensation
Committee of the Board of Directors on June 3, 2008.
Executed the 3rd day of June, 2008

             
 
           
/s/ Henrik Slipsager
      /s/ Erin Andre    
 
           

4